Case 1:18-md-02865-LAK Document 614-1 Filed 06/03/21 Page 1 of 11

Posen STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

In re

CUSTOMS AND TAX ADMINISTRATION OF THE

s
KINGDOM OF DENMARK (SKAT) TAX REFUND ‘aes Rimaone
LITIGATION, ‘1e-md- (LAK)

This paper applies to:

1:18-cv-04047. 1:18-cv-04049, 1:18-cv-04050, 1:18-cv-
04051, 1:18-cv-04052, 1:18-cv-04430, 1:18-cv-04522,
1:18-cv-04531, 1:18-cv-04536, 1:18-cv-04538, 1:18-cv-
04541. 1:18-cv-04543. 1:18-cv-04767. 1:18-cv-04770,
1:18-cv-04771. 1:18-cv-04890, 1:18-cv-04892, 1:18-cv-
04896. 1:18-cv-04898. 1:18-cv-04900, 1:18-cv-05045,
1:18-cv-05057. 1:18-cv-05147, 1:18-cv-05150, 1:18-cv-
05151. 1:18-cv-05158, 1:18-cv-05164, 1:18-cv-05180.
1:18-cv-05183, 1:18-cv-05185, 1:18-cv-05186, 1:18-cv-
05188. 1:18-cv-05189, 1:18-cv-05190, 1:18-cv-05192,
1:18-cv-05193, 1:18-cv-05194, 1:18-cv-05299, 1:18-cv-
05300. 1:18-cv-05305, 1:18-cv-05307, 1:18-cv-05308,
1:18-cv-05309, 1:18-cv-09565. 1:18-cv-09570, 1:18-cv-
09587. 1:18-cv-09588. 1:18-cv-09589, 1:18-cv-09590,
1:18-cv-09650. 1:18-cv-09665, 1:18-cv-09666, 1:18-cv-
09668. 1:18-cv-09669, 1:18-cv-10028, 1:18-cv-10030,
1:18-cv-10031. 1:18-cv-10032, 1:18-cv-10035, 1:18-cv-
10036. 1:18-cv-10039, 1:18-cv-10049, 1:18-cv-10060,
1:18-cv-10061, 1:18-cv-10062. 1:18-cv-10063, 1:18-cv-
10064. 1:18-cv-10065, 1:18-cv-10066, 1:18-cv-10069,
1:18-cv-10070, 1:18-cv-10071, 1:18-cv-10073, 1:18-cv-
10074. 1:18-cv-10076. 1:18-cv-10077, 1:18-cv-10080,
1:18-cv-10082. 1:18-cv-10083, 1:18-cv-10086, 1:18-cv-
10091. 1:18-cv-10092, 1:18-cv-10093, 1:18-cv-10094,
1:18-cv-10095. 1:18-cv-10096, 1:18-cv-10098, 1:18-cv-
10099, 1:18-cv-10119, 1:18-cv-10122, 1:18-cv-10123,
1:18-cv-10124. 1:18-cv-10125, 1:18-cv-10126, 1:18-cv-
10129. 1:18-cv-10133, 1:18-cv-10134, 1:18-cv-10135,
1:18-cv-10136

 

 

AFFIDAVIT OF HELENE MULLER SCHWIERING IN SUPPORT OF MOTION FOR
ADMISSION PRO HAC VICE

 
\

\\

Case 1:18-md-02865-LAK Document 614-1 Filed 06/03/21 Page 2 of 1a\
\

I, Dr. Helene Miiller Schwiering Avocat a la Cour (Luxembourg, Advokat (Denmark),
being duly sworn, hereby depose and say as follows:

l. My name is Helene Miiller Schwiering.

2. I make this affidavit pursuant to Local Rule 1.3 in support of the motion for my
admission to appear and practice before this Court in the above-captioned matter as co-counsel
pro hae vice for Defendants in the above-captioned matters represented by the law firm Poulos
LoPiccolo P.C. more specifically identified below.

3. I am a member in good standing of the bar in the Kingdom of Denmark and the
Grand Duchy of Luxembourg.

4, | am the managing partner of the law firm SMK société d’avocat s.4 r.l. having its
registered office at 9 Place Clairefontaine, L-1341 Luxembourg, telephone number +352
26190804, facsimile number +352 26202501 and an email address, hms@smk.lu.

5: Attached hereto as Exhibit | are certificates of good standing from the Kingdom of
Denmark and the Grand Duchy of Luxembourg.

6. I am familiar with the Federal Rules of Civil Procedure, the Local Rules for the
southern District of New York, this Court’s Local Rules, and the customs and practices of this
Court. I will limit my practice within this Court to issues limited to Danish legal questions of law
and language under the guidance of United States co-counsel. I respectfully confirm to conduct
myself professionally, ethically and not to disrupt the proper function of the Court.

Ie There are no pending disciplinary proceedings against me in any state or federal

court in the USA or in Europe.

8. I have not been convicted of felony.
9. | have not been censured. suspended, disbarred or denied admission or readmission
by any court.

10. [have not been the subject of any prior or pending disciplinary proceedings.
a Qia
Case 1:18-md-02865-LAK Document 614-1 Filed 06/03/21 Page 3 of 11

11. Wherefore, your affiant respectfully submits that she be permitted to appear as co-
ounsel pro hac vice for the following Defendants:
i. The Bradley London Pension Plan and Doston Bradley in 1:18-cv-04047:
ii. The DMR Pension Plan and Doston Bradley in 1:18-cv-04049;
iil. |The Houston Rocco LLC 401K Plan and Doston Bradley in 1:18-cv-04050;
iv. The Proper Pacific LLC 401K Plan and Doston Bradley in 1:18-cv-04051:
v. The LBR Capital Pension Plan and Doston Bradley in 1:18-cv-04052:
vi. The Atlantic DHR 401K Plan and Doston Bradley in 1:18-cv-04430;
vii. The Busby Black 401K Plan and Doston Bradley in 1:18-cv-04522;
vili. | The Canada Rock LLC 401K Plan and Doston Bradley in 1:18-cv-04531;
ix. The ISDB Pension Plan and Doston Bradley in 1:18-cv-04536;
x. | The Monin Amper Pension Plan and Doston Bradley in 1:18-cv-04538:
xi. |The NYC Stanismore Pension Plan and Doston Bradley in 1:18-cv-04541;
xii. The Texas Rocco LLC 401K Plan and Doston Bradley in 1:18-cv-04543;
xiii. | Sanford Villa Pension Plan and Roger Lehman in 1:18-cv-04767:
xiv. The Aston Advisors LLC 401K Plan and Roger Lehman in 1:18-cv-04770;
xv. The Sector 230 LLC 401K Plan in 1:18-cv-04771;
xvi. |The M2F Wellness LLC 401K Plan and Mitchell Protass in 1:18-cv-04890;
xvii. |The MPQ Holdings LLC 401K Plan and Mitchell Protass in 1:18-cv-04892;
xviii. ©The TKKJ LLC 401K Plan and Thomas Kertelits in 1:18-cv-04896;
xix. .NYCATX LLC Solo 401K Plan and Carl Andrew Vergari in 1:18-cv-04898;
xx. | Ackview Solo 401K Plan and Sean Driscoll in 1:18-cv-04900;
xxi. | The Dosmon Bly Pension Plan and Doston Bradley in 1:18-cv-05045;
xxii. | The India Bombay LLC 401K Pension Plan and Doston Bradley in 1:18-cv-05057;

xxiii. The Aria Pension Plan, Roger Lehman and Gavin Crescenzo in 1:18-cv-05147;
aba
XXIV.

XXV.

XXVI1.

XXVil.

XXVIIL.

XXIX.

XXX.

XXX1.

XXX,

XXXIil.

XXXIV.

XXXV,

XXXVI.

XXXVI.

XXXVili.

XXXIX.

xl.

xli,

Case 1:18-md-02865-LAK Document 614-1 Filed 06/03/21 Page 4 of 1\

The Belforte Pension Plan, Roger Lehman and Gavin Crescenzo in 1:18-cv-05150:

The Bravos Advisors 401K Plan, Bradley Crescenzo, Roger Lehman and Gavin
Crescenzo in 1:18-cv-05151;

The Costello Advisors Pension Plan, Roger Lehman and Gavin Crescenzo in 1:18-
cev-05158;

The Eskin Pension Plan. Roger Lehman and Gavin Crescenzo in 1:18-cv-05164:

The Fieldcrest Pension Plan, Roger Lehman and Gavin Crescenzo in 1:18-cv-
05180:

The Westport Advisors LLC 401K Plan, Roger Lehman and Gavin Crescenzo in
1:18-cv-05183;

The Kodiak Capital Pension Plan, Bradley Crescenzo, Roger Lehman and Gavin
Crescenzo in 1:18-cv-05185;

The Kyber Pension Plan. Bradley Crescenzo, Roger Lehman and Gavin Crescenzo
in 1:18-cv-05186;

The Lerici Capital Pension Plan. Roger Lehman and Gavin Crescenzo in 1:18-cv-
05188:

The Ludlow Holdings 401K Plan, Roger Lehman and Gavin Crescenzo in 1:18-cv-
05189:

The Regoleth Pension Plan, Bradley Crescenzo, Roger Lehman and Gavin
Crescenzo in 1:18-cv-05190:

The Saba Capital LLC 401K Plan, Roger Lehman and Gavin Crescenzo in 1:18-
ev-05192:

The West River Pension Plan, Roger Lehman and Gavin Crescenzo in 1:18-cv-
05193;

The Stark Pension Plan, Bradley Crescenzo, Roger Lehman and Gavin Crescenzo
in 1:18-cev-05194;

The Petkov Partners Pension Plan, Roger Lehman and Svetlin Petkov in 1:18-cv-
05299;

The Petkovy Management LLC 401K Plan and Svetlin Petkov in 1:18-cv-05300;
The SVP 401K Plan, Roger Lehman and Svetlin Petkov in 1:18-cv-05305;

The Krabi Holdings LLC 401K Plan and Gavin Crescenzo in 1:18-cv-05307;
-4-
ti.

xlili.

xliv.
xlv.
xlvi.
xl vii.
xviii.
xlix.
L.

li.

lit.

liti.

liv.

lv.
lvi.
Ivii.
Ivill.

lix.

Ixi.
Ixii.

IXiiL.

Case 1:18-md-02865-LAK Document 614-1 Filed 06/03/21 Page 5 of 11

The SPKK LLC 401K Plan, Roger Lehman and Svetlin Petkov in 1:18-cv-05308;

The KASV Group Pension Plan, Roger Lehman and Svetlin Petkov in 1:18-cv-
05309;

The 78 Yorktown Pension Plan and Roger Lehman in 1:18-cv-09565:

The Cambridge Town Line Pension Plan and Roger Lehman in 1:18-cv-09570;
The Diamond Scott Capital Pension Plan and Roger Lehman in 1:18-cv-09587;
The Hotel Fromance Pension Plan and Roger Lehman in 1:18-cv-09588;

The Mountain Air LLC 401K Plan and Roger Lehman in 1:18-cv-09589;

The SKSL LLC Pension Plan and Roger Lehman in 1:18-cv-09590;

The Snow Hill Pension Plan and Roger Lehman in 1:18-cv-09650;

The Westridge Ave LLC 401K Pension Plan and Roger Lehman in 1:18-cv-09665;

The Shapiro Blue Management LLC 401K Plan and Roger Lehman in 1:18-cv-
09666:

The Balmoral Management LLC 401K Pension Plan and John LaChance in 1:18-
ev-10067;

The Patrick Partners Conglomerate Pension Plan and Roger Lehman in 1:18-cy-
09668:

CSCC Capital Pension Plan and Roger Lehman in 1:18-cv-09669;

The Cardinal Consulting Pension Plan and Matthew Tucci in 1:18-cv-10028;
The Egret Associates LLC 401K Plan and Matthew Tucci in 1:18-cv-10030;
The Crow Associates Pension Plan and Matthew Tucci in 1:18-cv-10031;

The Heron Advisors Pension Plan and Matthew Tucci in 1:18-cv-10032:

The Hoboken Advisors LLC 401K Plan and Matthew Tucci in 1:18-cv-10035;

The Jayfran Blue Pension Plan and Matthew Tucci in 1:18-cv-10036;

The JT Health Consulting LLC 401K Plan and Matthew Tucci in 1:18-cv-10039;
The Lakeview Advisors 401K Plan and Matthew Tucci in 1:18-cv-10049;

«Bs
Case 1:18-md-02865-LAK Document 614-1 Filed 06/03/21 Page 6 of u\

\

Ixiv. The Osprey Associates LLC 401K Plan and Matthew Tucci in 1:18-cv-10060;

Ixv. The Sandpiper Pension Plan and Matthew Tucci in 1:18-cev-10061;

Ixvi. The Zen Training LLC 401(K) Plan and Matthew Tucci in 1 :18-cv-10062;
Ixvii. The Everything Clean LLC 401K Plan and Matthew Tucci in 1:18-cv-10063;
Ixviii. The Jump Group LLC 401K Plan and Matthew Tucci in 1:18-cv-10064;

Ixix. The Oaks Group Pension Plan and Matthew Tucci in 1:18-cv-10065;

Ixx. The Wave Maven LLC 401K Plan and Matthew Tucci in 1:18-cv-10066;

Ixxi. The Beech Tree Partners 401K Plan and Matthew Tucci in 1:18-cv-10069:
Ixxii. The Blackbird 401K Plan and Matthew Tucci in 1:1 8-cv-10070;

Ixxiii. | The Chambers Property Management LLC 401K Plan and Matthew Tucci in 1:18-
cv-10071:

Ixxiv.  FiftyEightSixty LLC Solo 401K Plan and Matthew Tucci in 1:18-cv-10073:

Ixxv. | The Hawk Group Pension Plan and Matthew Tucci in 1:18-cv-10074:

Ixxvi. The Hibiscus Partners LLC 401K Plan and Matthew Tucci in 1:18-cv-10076:
Ixxvii. The Maple Advisors LLC 401K Plan and Matthew Tucci in 1:18-cv-10077:
Ixxviii. | OneZeroFive LLC Solo 401K Plan and Matthew Tucci in 1:18-cv-10080:

Ixxix. The Sea Bright Advisors LLC 401K Plan and Matthew Tucci in 1:18-cv-10082:

Ixxx. The TAG Realty Advisors 401K and Matthew Tucci in 1:18-cv-10083:

Ixxxi, The Throckmorton Advisors 401K Plan and Matthew Tucci in 1:18-cv-10086:
Ixxxii. . The Dink 14 LLC 401K Plan and Vincent Natoli in 1:18-cv-10091;

Ixxxiii, ¢ IML Capital LLC 401K Plan, Roger Lehman and John LaChance in 1:18-cv-
* 10092:

Ixxxiv,  Natoli Management Pension Plan, Roger Lehman and Vincent Natoli in 1:18-cv-
10093;

Ixxxv. Nova Fonta Trading LLC 401K Plan. Roger Lehman and Vincent Natoli in 1:18-
cv-10094:

Ixxxvi. The Skybax LLC 401K Plan and Bradley Crescenzo in 1:18-cv-10095:
26>
li.

vill.

IXXXIX.

XC,

XCL

XCli.

XCill,

XCIV.
XcV,

XCVi.

XCVIl.

XCVill,

XCIX,

Case 1:18-md-02865-LAK Document 614-1 Filed 06/03/21 Page 7 of 11

The Robin Daniel Pension Plan and Matthew Tucci in 1:18-cv-10096:
The FWC Capital LLC Pension Plan and Roger Lehman in 1:18-cv-10098:

The RDL Consulting Group LLC Pension Plan and Roger Lehman in 1:18-cv-
10099;

Blackrain Pegasus LLC Solo 401K Plan and Doston Bradley in 1:18-cv-10119;
GYOS 23 LLC Solo 401K Plan and Doston Bradley in 1:18-cv-10122:

The Oak Tree One 401K Plan and Doston Bradley in 1:18-cv-10123;

The Joanne E. Bradley Solo 401K Plan and Doston Bradley in 1:18-cv-10124:

Delgado Fox LLC Solo 401K Plan and Doston Bradley in 1:18-cv-10125;
Pegasus Fox 23 LLC Solo 401K Plan and Doston Bradley in 1:18-cv-10126:

The Valerius LLC Solo 401K Plan and Roger Lehman in 1:18-cv-10129:

The Sinclair Pension Plan and Roger Lehman in 1:18-cv-10133;

The Green Group Site Pension Plan and Roger Lehman in 1:18-cv-10134:

The Mueller Investments Pension Plan and Roger Lehman in 1:18-cv-10135; and

The Bella Consultants Pension Plan and Roger Lehman in 1:18-cv-10136.

Signed under penalty of perjury this 31st day of May, 2021

“mess.

Helene Miiller Schwiering

\ the undersigned Me Henri HELLINCKX. notary ,

in Luxembourg, certify the signature of Mrs Helene MULLER SCHWIERING
apposed on the present document

This certification doesn't contain any verification

of the accuracy of facts mentianned in the present document

Sworn to and subscribed before me Luxembourg, the 31st of May 2021

On this 31st day of May, 2021

   

 

Henri Helfinckx
Notary Public
69s

( / |e kes!

( if Ni ce . =
aa « y Xs Abe S
ff <Ey30u
Case 1:18-md-02865-LAK Document 614-1 Filed 06/03/21

LE GOUVERNEMENT
DU GRAND-DUCHE DE LUXEMBOURG
Ministére des Affaires étrangéres

et européennes APOSTILLE
(Convention de la Haye du 5 octobre 1961) ——
1. Pays: Grand-Duché de Luxembourg
Le présent acte public

 

2. a été signé par HELLINCKX, Henri
3. agissant en qualité de Notaire
4. est revétu du sceau/timbre de Office notarial
Attesté
5. a Luxembourg 6. le MARDI 01 JUIN 2021
7. par Ministére des Affaires étrangéres et européennes
8. sous no. V-20210531-341707
9. Sceau / timbre 10. Signature

a

Mario Wiesen, Préposé du Buraay des
Passeports, Visas et Légalisations

 
Case 1:18-md-02865-LAK Document 614-1 Filed 06/03/21 Page 9 of 11

EXHIBIT
Case 1:18-md-02865-LAK Document 614-1 Filed 06/03/21 Page 10 of 11

The Danish Bar and Law Society

Secretary General

To whom it may concern

Certificate of good standing

yy. ADVOKAT
Sa SAMFUNDET

KRONPRINSESSEGADE 28
DK-1306 COPENHAGEN K
TLF. 33 9697 98

DATE: 20 May 2021
FILE NO.: 2017 - 300
ID NO.: 740870

Det Danske Advokatsamfund (The Danish Bar and Law Society) being the highest
professional body for all practicing attorneys-at-law in Denmark hereby certifies that
Helene Miiller Schwiering, 9, Place de Clairefontaine, B.P. 159, L-2011,
Luxembourg, was admitted to the bar in Denmark on 28 January 2004. Helene
Miiller Schwiering was licensed to practice law after three years as an assistant

attorney-at-law.

In the period 25 February 2013 to 15 October 2020 Helene Miller Schwiering
placed her practicing certificate on hold with the Danish Ministry of Justice.

Further, we certify that no disciplinary or administrative complaints have been filed

with us against her.

 

Andfew Hjuler Crichton
Secretary General

 

samfund@advokatsamfundet.dk
www.advokatsamfundet.dk
Case 1:18-md-02865-LAK Document 614-1 Filed 06/03/21 Page 11 of 11

®
D4 Barreau
de Luxembourg

CERTIFICATE

The undersigned, Valérie DUPONG, President of the Luxembourg Bar (Batonniére de |’Ordre des
Avocats du Barreau de Luxembourg), hereby certifies that Mrs Hél@ne MULLER-SCHWIERING :

- _ is duly established at 9, place Clairefontaine, L-1341 Luxembourg;

- has been admitted on April 1% , 2004 to the official register of the Luxembourg Bar (Tableau de
l’Ordre des avocats);

-  iscurrently entitled to practice as “Avocat a la Cour’;
- has not been object of any disciplinary proceedings for whatever reasons or whether there are any
\ proceedings pending against her for professional or other misconduct.

\ Luxembourg, May 19, 2021

 

Valérie DUPONG
President

a ei

   

ORDRE DE s 2A, Boulevard Joseph II + L-1840 Luxembourg
_-—_ DU BARREAU DE LU

RG T, (+352) 46 72 72-1 - F. (+352) 46 72 72-599 \
Maison de l’Avoca »
ae " info@barreau.lu + www.barreau.lu \

  
